          Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 1 of 8




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 16-1152V
                                     Filed: October 18, 2018
                                       Not for Publication

*************************************
DEVON ENGSTROM and ERIC                    *
ENGSTROM, on behalf of C.E., a Minor *
Child,                                     *
                                           *                 Damages decision based on
                                           *                 stipulation; diphtheria-tetanus-
             Petitioners,                  *                 acellular pertussis (“DTaP”),
                                           *                 inactivated poliovirus (“IPV”),
 v.                                        *                 haemophilus influenza B (“Hib”),
                                           *                 rotavirus, and pneumococcal
SECRETARY OF HEALTH                        *                 conjugate vaccines; Transverse
AND HUMAN SERVICES,                        *                 myelitis
                                           *
             Respondent.                   *
                                           *
*************************************
Amber D. Wilson, Washing, DC, for petitioners.
Camille M. Collett, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On October 17, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioners allege, on behalf of their son, that C.E.
suffered from transverse myelitis as a result of his receipt of diphtheria-tetanus-acellular pertussis
(“DTaP”), inactivated poliovirus (“IPV”), haemophilus influenza B (“Hib”), rotavirus, and
pneumococcal conjugate vaccines on or about September 28, 2015. They further allege that C.E.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). This means the decision will be available to anyone with access to the
Internet. Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to delete
such information prior to the document’s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall delete such
material from public access.
          Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 2 of 8



experienced the residual effects of this injury for more than six months. Respondent denies that
the DTaP, IPV, Hib, rotavirus, and pneumococcal conjugate vaccines caused C.E. to suffer
transverse myelitis or any other injury. Nonetheless, the parties agreed to resolve this matter
informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set for therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $150,000.00, in the form of a check payable to petitioners, as
       guardian/conservator of C.E.’s estate;

    b. a lump sum of $1,547.89, in the form of a check payable to petitioners; and

    c. a lump sum of $150.58, representing reimbursement of the State of Pennsylvania
       Medicaid lien for services rendered on behalf of C.E. in the form of a check payable
       jointly to petitioners and

                                Pennsylvania Department of Human Services
                                             Case #280431471
                                              P.O. Box 8486
                                        Harrisburg, PA 17105-8486

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: October 18, 2018                                           s/ Laura D. Millman
                                                                   Laura D. Millman
                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 3 of 8
Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 4 of 8
Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 5 of 8
Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 6 of 8
Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 7 of 8
Case 1:16-vv-01152-UNJ Document 40 Filed 11/13/18 Page 8 of 8
